DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous office is action is withdrawn.  This office action will replace the previously mailed Final rejection.
Response to Arguments
Applicant’s arguments, see page 13 of applicant’s remarks, filed 12/09/2020, with respect to the rejection of claims 1 and 25 based on Seo have been fully considered and are persuasive.  The rejection of claims 1 and 25 with respect to Seo has been withdrawn. 
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.  Applicant argues on pages 10-12 that the rejection of claims 1, 2, and 25 with respect to Shirai et al. (US 2015/0358004) does not disclose that CP and CPbar extend in the first direction overlapping both the first and second latch circuits in a plan view as claimed.  This argument is not persuasive.  First, it is not clear what the applicant means by “overlapping both the first and second latch circuits”.  It appears to the examiner (from the examiner’s best understanding), that this is simply referring to the layout of the drawing.  This limitation does not appear to provide any structural or functional benefit that would read over the presented prior art.  Applicant has not shown any patentable benefit this layout would provide over the prior art.  Second, the circuit of Shirai could be drawn so as to show signals CP and CPbar “overlapping” blocks 111 and 112 to provide the clock signal and the inverted clock signal to the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 25-26 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Shirai et al. (US 2015/0358004).
In reference to claim 1 Shirai discloses in Figure 3 and 8 a semiconductor device comprising: a clock gate line supplying a clock signal (CP); an inverted clock gate line disposed in parallel to the clock gate line and supplying an inverted clock signal (CPbar); a first latch circuit (111) configured to perform a first latch operation based on the clock signal (CP) and the 
In reference to claim 2 Shirai discloses in Figure 3 a clock inverter circuit (14) arranged on a second side of the first latch circuit in a second direction, and configured to generate the inverted clock signal (CPbar) based on the clock signal, wherein a sum of a first length of the clock inverter circuit (14) in the second direction and a second length of the first latch circuit (111) in the second direction is the same as a third length of the second latch circuit (112) in the second direction. 
In reference to claim 26 Shirai discloses all of the limitations as noted above with respect to claims 1-2.  Shirai does not disclose wherein the clock gate line and the inverted clock gate line extend in a continuous straight line through both the first and second latch circuits.  However, as mentioned above with respect to claim 1 this appears to relate to the way the clock lines are drawn in Shirai.  Shirai discloses in [0006] a desire to reduce clock latencies 
In reference to claim 25 Shirai discloses in Figure 3 and 8 a semiconductor device comprising: a clock circuit (14) configured to output a clock signal (CP) and an inverted clock signal (CPbar); a first latch circuit (111) configured to perform a first latch operation based on the clock signal (CP) and the inverted clock signal (CPbar); and a second latch circuit (112) configured to receive an output of the first latch circuit (111) and perform a second latch operation based on the clock signal (CP) and the inverted clock signal (CPbar); a clock gate line configured to supply the clock signal (CP) to the first latch circuit (111) and the second latch circuit (112); an inverted clock gate line configured to supply the inverted clock signal (CPbar) to the first latch circuit (111) and the second latch circuit (112), wherein the clock circuit (14) is adjacent to the first latch circuit (111) in a first direction, wherein the first latch circuit (111) is adjacent to the second latch circuit (112) in the second direction, wherein the clock gate line and the inverted clock gate line extend in the second direction overlapping both the first and second latch circuits in a plan view (this limitation is not given any patentable weight since it appears to refer to the way the circuit is drawn and there is no support for any structural or functional benefit that would read over the prior art presented, and furthermore the circuit of Shirai could be drawn in such a way as to have the clock gate lines “overlap the first and second latch circuits” without changing any of the function of the circuit),  and wherein the clock gate line and the inverted clock gate line are parallel to each other.


Allowable Subject Matter
Claims 10-14 and 16-21 are allowed.
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849